Order, entered on January 22, 1964, granting conditionally defendant’s motion to dismiss the complaint for lack of prosecution, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of granting motion to dismiss unconditionally, with $10 costs, and, as so modified, affirmed, with $20 costs and disbursements to appellant. *892The action was not commenced until 32 months after the occurrence of the accident. No justifiable excuse is advanced for the long periods that ensued following joinder of issue and the completion of all pretrial procedures. Furthermore, the affidavit of merits submitted by plaintiff is unsatisfactory in that it sets forth vaguely and sketchily the proximate cause of the accident. Concur — Botein, P. J., Breitel, Valente, Stevens and Eager, JJ.